Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 14, 2019                                                                                  Bridget M. McCormack,
                                                                                                                    Chief Justice

                                                                                                           David F. Viviano,
                                                                                                           Chief Justice Pro Tem
  158141(58)
                                                                                                         Stephen J. Markman
                                                                                                              Brian K. Zahra
                                                                                                        Richard H. Bernstein
  KAITLIN HAHN,                                                                                         Elizabeth T. Clement
            Plaintiff-Appellee,                                                                         Megan K. Cavanagh,
                                                                                                                         Justices
                                                                     SC: 158141
  v                                                                  COA: 336583
                                                                     Oakland CC: 2016-152229-NF
  GEICO INDEMNITY COMPANY,
            Defendant-Appellant,
  and
  AUTOMOBILE CLUB INSURANCE
  ASSOCIATION,
             Defendant.
  ___________________________________________/
         On order of the Chief Justice, the motion of the Insurance Alliance of Michigan to
  file an untimely brief amicus curiae is GRANTED. The amicus brief submitted on
  February 1, 2019, is accepted for filing.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  February 14, 2019

                                                                                Clerk